Citation Nr: 0210843	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  96-13 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
asthma.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from August 1968 to March 
1983.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Atlanta, 
Georgia, regional office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in November 
1997, as was the issue of entitlement to an increased 
evaluation for bilateral bunions.  The issue of an increased 
evaluation for bunions was denied, and the issue of an 
increased evaluation for asthma was remanded for additional 
development.  The appeal was returned to the Board in April 
1999, but was remanded a second time to schedule the veteran 
for a requested hearing before a member of the Board at the 
RO.  After this hearing was completed, the appeal was 
returned to the Board in April 2000, but was remanded a final 
time for additional development.  The requested development 
has been completed, and the appeal has been returned to the 
Board for further review.  


FINDINGS OF FACT

1.  The veteran had no more than moderate bronchial asthma 
under the regulations in effect prior to October 7, 1996.  

2.  Current pulmonary function testing reveals an FEV-1 of 40 
percent of predicted.  


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for asthma have been 
met; the criteria for an evaluation in excess of 60 percent 
have not been met.  38 U.S.C.A. §§ 1155; 5107(b) (West 1991 & 
Supp. 2001); 38 C.F.R. § 4.97, Diagnostic Code 6602 (1996); 
4.7, 4.97, Code 6602 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation of his service 
connected asthma does not reflect the degree of impairment 
that results from this disability.  He states that his asthma 
will cause him to miss work several days each week.  

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  The veteran received timely 
notice of the decision on appeal, and he has been provided 
with a Statement of the Case and Supplemental Statements of 
the Case that contain the laws and regulations concerning his 
claim, the rating code governing the evaluation of his 
disability, and an explanation of the reasons and bases for 
the denial of his claim, which also indicated what evidence 
was needed to prevail.  The veteran's appeal has been 
remanded on three occasions by the Board for further 
development.  VA has obtained all medical records that have 
been identified by the veteran, and has afforded him four 
examinations with pulmonary function testing in conjunction 
with his claim.  He has also offered testimony at two 
different hearings.  The veteran was notified of the VCAA in 
a September 2001 letter, which again informed him of the 
evidence required to prevail in his claim.  The veteran has 
replied on more than one occasion that he does not have any 
additional evidence to submit.  The Board must conclude that 
the duties to notify and assist have been completed.  
Therefore, the Board finds that a remand would serve no 
useful purpose for this issue.  See Soyini v. Derwinski 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Any "error" to the veteran resulting from this 
decision does not affect the merits of his claim or 
substantive rights, for the reasons discussed above, and is 
therefore, harmless.  See 38 C.F.R. § 20.1102 (2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001).  

A review of the claims folder indicates that entitlement to 
service connection for asthma was established in a June 1983 
rating decision.  A zero percent evaluation was assigned for 
this disability.  The evaluation was increased to 10 percent 
in a September 1988 rating decision.  The current 30 percent 
evaluation was assigned by an October 1999 rating decision 
issued during the course of the current appeal, and is 
effective from May 23, 1994, the date of the veteran's claim.  

The veteran's disability is evaluated under the rating code 
for bronchial asthma, which is found at 38 C.F.R. § 4.97, 
Code 6602.  These regulations were changed during the course 
of the veteran's appeal, effective from October 7, 1996.  
When a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  Therefore, the Board must evaluate the veteran's 
disability under both the old and new regulations.  The new 
changes may not be applied prior to October 7, 1996.  

According to the regulation in effect prior to October 7, 
1996, a 30 percent rating is warranted for moderate bronchial 
asthma with asthmatic attacks rather frequent (separated by 
only 10-14 day intervals) occurring several times a year with 
no clinical findings between attacks.  The next schedular 
evaluation of 60 percent requires severe disability with 
frequent attacks of asthma (one or more attacks weekly), 
marked dyspnea on exertion between attacks with only 
temporary relief by medication; more than light manual labor 
precluded.  A 100 percent rating is assigned for pronounced 
bronchial asthma; asthmatic attacks very frequently with 
severe dyspnea on slight exertion between attacks and with 
marked loss of weight or other evidence of severe impairment 
of health.  38 C.F.R. § 4.97, Diagnostic Code 6602 (1996). 

Under the provisions currently in effect, broncial asthma 
with FEV-1 that is less than 40-percent predicted, or a FEV-
1/FVC less than 40 percent of predicted, or more than one 
attack per week with episodes of respiratory failure, or 
which requires daily use of systemic (oral or parenteral) 
high dose corticosteroids or immuno-suppressive medications 
is evaluated as 100 percent disabling.  Bronchial asthma with 
a FEV-1 of 40- to 55-percent predicted, or a FEV-1/FVC of 40 
to 55 percent, or at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids is evaluated as 60 percent disabling.  A FEV-
1 of 56- to 70-percent predicted, or a FEV-1/FVC of 56 to 70 
percent, or daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication is 
evaluated as 30 percent disabling.  An FEV-1 of 71- to 80-
percent predicted, or FEV-1/FVC of 71 to 80 percent, or 
intermittent inhalational or oral bronchodilator therapy is 
evaluated as 10 percent disabling.  In the absence of 
clinical findings of asthma at time of examination, a 
verified history of asthmatic attacks must be of record.  
38 C.F.R. § 4.97, Code 6602 (2001).

VA treatment records show that the veteran was seen for a 
follow up of his asthma in September 1994.  He had no acute 
complaints, but complained of asthmatic attacks about every 
10 days.  These were sometimes nocturnal, and occurred at 
different times of the year.  There had been no fever or 
chills, and the veteran obtained relief with the use of a 
Ventolin inhaler.  On examination, the lungs were clear 
without wheezing, and there was no edema.  The assessment was 
bronchial asthma.  

October 1994 records indicate that the veteran reported 
shortness of breath and frequent coughing.  He claimed to 
have breathing problems about 14 days each month, with a 
chronic cough and wheezing in the morning and late at night.  
On examination, there was a mild expiratory wheeze, which had 
been provoked by pulmonary function testing.  The chest was 
clear with cough.  The impression was asthma, mild at 
present.  

VA hospital records from April 1995 to May 1995 show that the 
veteran was admitted for treatment for substance abuse.  A 
history of asthma was noted, and he was given an inhaler at 
discharge.

The veteran was afforded a VA examination in June 1995.  He 
had a history of asthma from 1970.  The veteran used a 
Ventolin inhaler as his only regular medication.  On one or 
two occasions in the past, the veteran has experienced an 
attack that resulted in a visit to the emergency room, but 
usually he would just use his inhaler until attack ended.  He 
had a chronic cough which produced thin, gray-flecked sputum.  
An April 1995 chest X-ray had been normal.  On examination, 
the lungs were clear and resonant except for rhonchi with 
cough.  There was no asthmatic wheeze.  The diagnoses 
included asthma by history.  Pulmonary function testing 
showed that the FEV-1 was 88 percent.  

VA treatment records from June 1995 show that the veteran was 
seen for a follow up visit.  His pulmonary function tests 
were said to be normal.  His lungs were clear on examination.  
The impression was mild asthma.  July 1995 records note that 
the veteran used an asthma spray.

VA arranged for the veteran to have an independent medical 
evaluation in December 1996.  He was noted to smoke one to 
two cigarettes a day.  He used a Ventolin inhaler three times 
each day.  The veteran complained of a chronic cough 
productive of grayish brown sputum.  He had chronic one 
flight dyspnea on exertion, and one block dyspnea on 
exertion, with daily asthma attacks.  On examination, 
bilateral wheezing was noted.  A chest X-ray was normal.  
Spirometry showed mild airways obstruction.  FEV-1 was 76 
percent of predicted.  The diagnosis stated that the veteran 
had chronic bronchitis.  Clinically, he had symptoms of 
chronic asthma.  However, he was only taking one medication, 
and additional medications would be of significant benefit in 
controlling his asthma.  On examination, there was no 
evidence of cor pulmonale, right ventricular hypertrophy, or 
pulmonary hypertension.  There was no significant weight gain 
or loss, and no evidence for restrictive lung disease.  The 
veteran complained of daily limitation by his asthma, but was 
taking only a minimal amount of medication.  

The veteran was afforded a hearing by the undersigned Board 
member at the RO in March 2000.  He testified that his only 
asthma medication was an inhaling aerosol spray.  This no 
longer worked as well as it had in the past, and he had to 
use it more often than before.  The veteran said that he had 
been given a nebulizer for his asthma, but that this was 
ineffective.  He stated that he had missed a lot of work due 
to his asthma.  The veteran was currently employed, but had 
missed two days earlier in the week.  His current work was in 
telemarketing, but this was difficult to do when he had 
problems with his breathing.  The veteran said that he worked 
about three days a week for a total of about 28 hours.  See 
Transcript. 

The VA arranged for an additional independent medical 
evaluation of the veteran in January 2001.  He reported that 
he experienced an awful time sleeping, and would cough up 
half a cup of sputum.  His cough would become more productive 
as he first moved about in the morning.  Afterwards, his 
shortness of breath would improve for awhile.  The veteran 
said that he had developed a problem of vomiting about once a 
day due to the drainage and phlegm.  He said he easily 
becomes short of breath with walking, and would have to stop 
three times in a two block walk.  He had only used 
antibiotics once in the past year due to an infection, and he 
did not recall using steroids.  The only inhaler he used was 
Albuterol, which he used six or seven times each day.  He 
went to the doctor about once a month for refills.  The 
veteran reported bad episodes over the past year in which he 
could not breathe, and had sudden chest pain.  This occurred 
about four times each week, and would happen at rest.  The 
veteran had never been hospitalized for his shortness of 
breath.  On examination, the lungs had clear breath sounds 
bilaterally, with no rhonchi or wheeze.  At first the veteran 
was breathing a bit tachypneic, which caused him to cough.  
After asking him to breath more slowly and deeply, the 
coughing stopped.  There was no noted restrictive disease.  
FEV-1 pre-bronchodilator was 72 percent of predicted, and his 
FEV-1/FVC was 91 percent.  The post-bronchodilator results 
were FEV-1 of 80 percent of predicted, and FEV-1/FVC of 89 
percent of predicted.  These readings were consistent with 
mild asthma with some reversibility with bronchodilator.  The 
diagnosis stated that the examination findings and pulmonary 
function study were consistent with bronchial asthma.  The 
veteran's evaluation did not coincide with his complaints or 
his description of his symptoms.  There was a feeling that 
there were other components to the veteran's illness, 
including depression and allergies.  Previous examination 
reports were reviewed in conjunction with the current 
examination.  A chest X-ray study noted an ovoid nodular 
density at the right upper lobe.

Additional pulmonary function testing was conducted in August 
2001.  The FEV-1 was 40 percent of predicted pre-
bronchodilator, and the FEV-1/FVC was 77 percent of predicted 
pre-bronchodilator.  The post-bronchodilator results were not 
recorded.  The veteran's efforts were described as good. 

Initially, the Board will evaluate the veteran's asthma under 
the old regulations in effect prior to October 7, 1996.  
These regulations provide that a 60 percent evaluation is 
warranted for severe disability with frequent attacks (one or 
more attacks weekly), and marked dyspnea on exertion between 
attacks with only temporary relief by medication.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1996).  The Board finds that 
these regulations do not provide a basis for an increased 
evaluation.  

The September 1994 VA treatment records state that the 
veteran experienced asthma attacks about every 10 days.  
October 1994 records say the veteran experienced problems 
about 14 days each month.  After a review and examination, 
the examiner described the veteran's disability as mild.  A 
June 1995 VA examination noted asthma by history only, and 
additional June 1995 records again describe the disability as 
mild.  At the December 1996 VA examination, the veteran was 
said to have chronic one flight and one block dyspnea, and he 
reported daily asthma attacks.  However, these complaints 
were not supported by pulmonary function tests which showed 
only mild obstruction.  The examiner seemed to question the 
veteran's complaints by noting that the veteran was taking 
only a minimal amount of medication.  Finally, in January 
2001 the veteran reported that he was unable to walk two 
blocks without resting.  However, following the examination 
and pulmonary function testing, the examiner stated that the 
veteran's evaluation did not coincide with his complaints or 
his description of his symptoms.  Therefore, as the evidence 
either does not demonstrate one or more asthma attack weekly 
with marked dyspnea, or as the veteran's complaints of more 
frequent asthma attacks and shortness of breath were not 
supported by the findings in either December 1996 or January 
2001, an increased evaluation under the rating code in effect 
prior to October 7, 1996, is not warranted.  38 C.F.R. § 
4.97, Diagnostic Code 6602 (1996). 

However, the Board finds that the veteran is entitled to a 60 
percent evaluation for his bronchial asthma on the basis of 
the new regulations that became effective October 7, 1996.  
These regulations state that pulmonary function testing which 
demonstrates an FEV-1 of 40 to 55 percent of predicted is 
evaluated as 60 percent disabling.  The August 2001 VA 
pulmonary function tests shows that the veteran has a FEV-1 
of 40 percent of predicted.  He was noted to have good effort 
on this testing.  Therefore, a 60 percent evaluation is 
warranted for the veteran's disability under the current 
regulations.  38 C.F.R. § 4.97, Code 6602.  

The Board has considered entitlement to an evaluation in 
excess of 60 percent for the veteran's asthma, but this is 
not demonstrated by the evidence of record.  None of the 
pulmonary function tests have demonstrated an FEV-1 of less 
than 40 percent of predicted, or a FEV-1/FVC of less than 40 
percent of predicted.  There is no evidence to show that the 
veteran's asthma attacks have ever resulted in respiratory 
failure, and it is noted that he has never been hospitalized 
for an attack.  The January 2001 examination report states 
that the veteran has never used steroids, and he had only 
used antiobiotics once in the past year.  Therefore, an 
evaluation in excess of 60 percent is not warranted under the 
current rating code.  38 C.F.R. § 4.97, Code 6602.  


ORDER

Entitlement to a 60 percent evaluation for asthma is 
warranted, subject to the laws and regulations governing the 
award of monetary benefits.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

